NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

PAUL KLICK, III and JULIE KLICK,

Enea, Civil Action No. 20-16654 (MAS) (DEA)

v. MEMORANDUM OPINION

ASBESTOS CORPORATION, LTD.., et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Pneumo Abex LLC’s, successor in
interest to Abex Corporation, (“Abex” or “Defendant”) Motion to Dismiss for Lack of Personal
Jurisdiction. (ECF No. 37.) Plaintiffs Paul Klick IL (“Mr. Klick”) and Julie Klick (collectively,
“Plaintiffs”) opposed (ECF No. 40) and Defendant replied (ECF No. 49). The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth below, Defendant’s Motion to Dismiss is denied and the
parties are ordered to conduct jurisdictional discovery and submit supplemental briefing.
I. BACKGROUND

Plaintiff Paul Klick II] was diagnosed with mesothelioma on or about July 17, 2020, as a
result of his exposure to asbestos. Plaintiffs allege that Mr. Klick was “occupationally exposed to
asbestos and asbestos-containing products while serving in the United States Air Force between
1967 and 1971. Mr. Klick breathed the airborne dust created from mechanics under his direct

supervision maintaining, removing and installing asbestos-containing friction and insulation
products on the B-52G and KC-135A.” (Compl. § 2, ECF No. 1-1.) Mr. Klick’s work involving
Abex products! occurred when he was stationed in Maine from January 1967 to August 1971 while
serving in the United States Air Force (“USAF”). (Pls.’ Initial Fact Sheet 4 9, Ex. B to Def.’s
Moving Br., ECF No. 37-4.) Plaintiffs allege that Abex manufactured asbestos-containing brakes
that were on the aircrafts. (Pls.’ Opp’n Br. 1-2, ECF. No. 40.) Plaintiffs allege that “[a]s a direct
and proximate result of the above exposure[],” Mr. Klick “contracted mesothelioma and has
suffered, and continues to suffer, from other various diverse injuries and attendant complications.”
(Compl. § 3.)

Plaintiffs filed this asbestos personal injury action in the S aperior Court of New Jersey on
October 20, 2020. (ECF No. 1-1.) This action was removed to this Court on the basis of federal
officer jurisdiction under 28 U.S.C. § 1442(a)(1). (Notice of Removal, ECF No. 1.) Abex then
filed the instant Motion to Dismiss for Lack of Personal Jurisdiction. (ECF No. 37.)

IL. LEGAL STANDARD

Under Rule 12(b)(2), a defendant may move to dismiss an action for lack of personal
jurisdiction. “[O]nce a defendant has raised a jurisdictional defense,” the plaintiff must “prov[e]
by affidavits or other competent evidence that jurisdiction is proper.” Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (citations omitted).

 

| In their Complaint, Plaintiffs do not allege specifically which asbestos products manufactured by
Abex were used in the aircrafts, nor do Plaintiffs raise any specific allegations regarding Abex’s
conduct. Instead, Plaintiffs refer to “Defendants” and “asbestos products” generally. (See generally
Compl.) Defendant states, however, that “Plaintiffs allege personal injury resulting from Mr.
Klick’s use of various products containing asbestos, including those manufactured by Abex. With
regard to Abex, it is alleged that [P]laintiff developed mesothelioma resulting from asbestos
exposure in the United States Air Force.” (Def.’s Moving Br. 5, ECF No. 37-2.) For purposes of
deciding the present motion, the Court accepts Defendant’s summary of the facts, including that
Abex manufactured asbestos-containing products used in the aircrafts that Mr. Klick worked on.
In a diversity action, a New Jersey federal court “has jurisdiction over parties to the extent
provided under New Jersey state law.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir.
2004). “New Jersey’s long-arm statute provides for jurisdiction coextensive with the due process
requirements of the United States Constitution.” Jd. (citation omitted). “Thus, parties who have
constitutionally sufficient ‘minimum contacts’ with New Jersey are subject to suit there.” Id.

A federal district court may exercise two types of personal jurisdiction: general jurisdiction
and specific jurisdiction. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007).
Here, the parties agree that Abex is not subject to the Court’s general jurisdiction. (See Def.’s
Moving Br. 11-13; Pls.’ Opp’n Br. 5-6.) Specific jurisdiction allows a court to exercise
jurisdiction over a non-resident defendant where: (1) the defendant “purposefully avail[ed] itself
of the privilege of conducting activities within the forum”; (2) the litigation “arise[s] out of or
relate[s] to at least one” of those contacts; and (3) the exercise of jurisdiction “comport[s] with fair
play and substantial justice.” Goodyear Dunlop Tires Ops. v. Brown, 564 U.S. 915, 923-24 (2011)
(first and fourth alterations in original) (internal quotation marks and citations omitted).

When the district court does not hold an evidentiary hearing, “the plaintiff need only
establish a prima facie case of personal jurisdiction and the plaintiff is entitled to have its
allegations taken as true and all factual disputes drawn in its favor.” Miller Yacht Sales, 384 F.3d
at 97 (citation omitted). Once the plaintiff has shown minimum contacts, the burden shifts to the
defendant, who must show that the assertion of jurisdiction would be unreasonable. See Mellon
Bank (East) PSFS, Nat’! Ass’n v. Farino, 960 F.2d 1217, 1226 (3d Cir. 1992).

Ill. DISCUSSION
Defendant argues that Abex is not subject to specific personal jurisdiction because

Plaintiffs’ Complaint does not allege that Mr. Klick ever came into contact with any Abex products
while he was in New Jersey, nor is there any indication that Plaintiffs’ claims against Abex arise
out of or relate to Abex’s business activities within the state. (Def.’s Moving Br. 10.) Defendant
argues that “the only allegations presented by [PJlaintiff[s] involve Mr. Klick’s alleged use of
asbestos-containing products while supervising and working on military aircraft in Maine as a
member of the Air Force.” (Id. at 10-11.)

In response, Plaintiffs argue that Abex owned and operated a research and development
facility in Mahwah, New Jersey during the relevant time and that this presence establishes specific
personal jurisdiction. (Pls.’ Opp’n Br. 4.) Plaintiffs allege that research and development was
conducted at this New Jersey facility in furtherance of Abex’s products, “such as the asbestos-
containing brake shoes Mr. Klick was exposed to from 1968 through 1971 .” Ud. at 6.) Plaintiffs
argue that “but for Defendant’s voluntary operation of its research and development center in New
Jersey, ... Mr. Klick would not have been exposed to asbestos fibers, and subsequently diagnosed
with mesothelioma.” (Pls.’ Opp’n Br. 8.) Plaintiffs also argue that because of Abex’s activities in
New Jersey, “it [is] indisputable that suit in New Jersey against Defendant is reasonably
foreseeable.” (/d. at 6.) Plaintiffs do not, however, provide any case law in support of their
conclusory legal arguments regarding the reasonable foreseeability of jurisdiction on these facts.
And, Plaintiffs offer only deposition testimony from another case, in which an Abex representative
averred that Abex had a “corporate research center in Mahwah, New Jersey.” (Indelicato Dep. Tr.
11:2-8, Ex. C to Pls.” Opp’n Br., ECF No. 40-5.) Plaintiffs do not offer specific evidence regarding
the work conducted at this facility in New Jersey or the connection between this facility and Mr.
Klick’s asbestos exposure.

Defendant, in reply, does not address specific jurisdiction or Plaintiffs’ arguments. Instead,

Defendant reiterates its arguments regarding general jurisdiction and misconstrues Plaintiffs’
arguments regarding Abex’s New Jersey facility, stating that “Plaintiffs’ position that Abex’s
research and development department in New Jersey constitutes its principal place of business fails
as a matter of law.” (Def.’s Reply Br. *3, ECF No. 49.)? As discussed above, Plaintiffs do not,
however, argue that Abex’s New Jersey facility confers general jurisdiction. Defendant neither
concedes nor opposes Plaintiffs’ arguments as to specific jurisdiction. Defendant offers no
evidence to rebut Plaintiffs’ claim that work relating to the products at issue was conducted at
Abex’s facility in New Jersey, nor does Defendant argue that even if such contacts occurred, they
would be insufficient to confer specific jurisdiction over Abex.

In light of the above deficiencies in the parties’ briefings, the Court declines to make a
finding regarding personal jurisdiction on the present record, and instead grants Plaintiffs’ request
in the alternative for jurisdictional discovery. “J urisdictional discovery may be permitted when the
existing record is ‘inadequate’ to support personal jurisdiction and a party demonstrates that it can
supplement its jurisdictional allegations through discovery. Jurisdictional discovery should be
sustained when factual allegations suggest the possible existence of requisite contacts between the
defendant and the forum state with ‘reasonable particularity.” Senju Pharm. Co., Ltd. v. Metrics,
Inc., 96 F. Supp. 3d 428, 435 (D.N.J. 2015) (quoting Mellon Bank, 960 F.2d 1217, 1223 (3d Cir.
1992)). Plaintiffs’ facts as argued in their brief tend to show that the Court may have specific
jurisdiction, but they have not provided sufficient “competent evidence” at this stage. See Metcalfe
y. Renaissance Marine, Inc., 566 F.3d at 330. The Court orders the parties to conduct narrow,
limited jurisdictional discovery regarding Abex’s Mahwah, New Jersey facility and whether any

of the products Mr. Klick was exposed to were specifically developed, researched, or otherwise

 

2 Page numbers preceded by an asterisk refer to the page number on the ECF header.

5
the subject of the work conducted at that facility during the relevant time. The parties may submit
supplemental briefing after such discovery is completed.
Iv. CONCLUSION

For the foregoing reasons, the Court will deny Defendant’s Motion to Dismiss for Lack of
Personal Jurisdiction without prejudice to Defendant’s right to renew the motion following
jurisdictional discovery and supplemental briefing. Jurisdictional discovery will be permitted as
described above. The period for this discovery shall be forty-five days. Within seven days
thereafter, the parties may file supplemental briefs on the question of whether this Court has
specific jurisdiction over Defendant Abex. The Court will enter an Order consistent with this

Memorandum Opinion.

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
